internal_revenue_service number release date index number -------------------------- ------------- ---------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-128762-09 date december legend llc -------------------------------------------------- ---------------------------- a b c d year ----------------------------- ---------------------------- -------------------- ----------------------------------------- ------- dear ----------- this letter responds to a request dated date on behalf of llc by its authorized representative for an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_754 of the internal_revenue_code facts the information submitted states that llc is a limited_liability_company that is treated as a partnership for federal tax purposes in year llc redeemed four of its partners a b c and d llc relied on its tax advisor for tax_advice llc’s tax advisor inadvertently failed to inform llc of the advisability of making an election under sec_754 for year the year of the plr-128762-09 partner redemptions llc represents that it has acted reasonably and in good_faith that granting relief will not prejudice the interests of the government and that it is not using hindsight in making the election law and analysis sec_754 provides that a partnership may elect to adjust the basis of partnership property when there is a distribution_of_property or a transfer of a partnership_interest an election under sec_754 applies with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which the election was filed and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership must be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed by sec_1 e including extensions for filing the return for such taxable_year under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i section b defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides rules for requesting extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interest of the government section a conclusion based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result llc is granted an extension of time of sixty days from the date of this letter to make a sec_754 election the election should be made in a written_statement filed with the applicable service_center for association with llc's tax_return a copy of this letter plr-128762-09 should be attached to the statement filed except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of the transactions described above under any other provision of the code specifically we express no opinion as to whether llc is a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to llc's authorized representative sincerely curt wilson curt wilson associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
